DETAILED ACTION
This office action is in response to communication filed on 18 July 2022.

Claims 1 – 3, 5, 7, 8, 11 – 13, 15, 17, 18, and 20 – 23 are presented for examination.

The following is a FINAL office action upon examination of application number 16/728655.  Claims 1 – 3, 5, 7, 8, 11 – 13, 15, 17, 18, and 20 – 23 are pending in the application and have been examined on the merits discussed below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 8 July 2022, Applicant amended no claims.  Applicant previously cancelled claims 4, 6, 9, 10, 14, 16, and 19.


Response to Arguments
Applicant's arguments filed 8 July 2022 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection of pending claims, Applicant argues that claims are not directed to a judicial exception without significantly more.  Examiner respectfully disagrees.  Applicant argues that claims do not fit within the definition of certain methods of organizing human activity sub-category in the 2019 Revised Patent Subject Matter Eligibility Guidelines.  Applicant admit that claims relate to system and method that “efficiently assigns tasks to workers” business relations and managing interactions between people (including following rules or instructions) would apply directly to assigning tasks to agents as Applicant claims.  Applicant mentions marketing, sales activities, or personal behavior as the definition of certain methods of organizing human activity, but Examiner does not make a rejection under those sub-categories.   Applicant takes issue with the citation to Fairwarning v. Iatric Sys. due to a belief that claims do not merely control or monitor human behavior.  However, Fairwarning is appropriate in this case, because optimizing task assignment and scheduling are controlling and monitoring functions for human behavior.  Applicant refers to Amdocs Limited v. Openet Telecom as being relevant to Applicant’s claims, but Examiner disagrees in that there is no claim to enhancing data or mathematical operations at all in the present claims.  Further, Example 42 from USPTO provided patent eligibility examples is also not relevant here.  Real time availability of information only available through a specific technology in this example is not what is claimed herein.  This example claim is not an example of eligibility merely because one can access data and receive updates.  That is an oversimplification and glossing over of the technology needed to perform the claimed method.  Applicant’s claims include generic technology and could easily be performed without any technology at all.  Making decisions and scheduling tasks has long been performed prior to computing technology.  Using computers to make the work go faster is not the same as improving the technology itself by virtue of performing the claimed steps.  Therefore, these claims remain properly rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 3, 5, 7, 8, 11 – 13, 15, 17, 18, and 20 – 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite receiving a forecast for an entity comprising a predicted workload for intervals, generating a schedule for the entity using the forecast comprising the intervals and identifications of agents assigned to each interval, detecting a slack period in at least one interval based on the forecast and associated with a skill for an agent, determining an agent that is scheduled to work during the slack period and is associated with the skill, determining a task requiring the skill that can be accomplished during the slack period, sending a notification to each agent about the detected slack period, receiving an acceptance of the task from an agent, and modifying the schedule by adding the task to the schedule of the agents.  Dependent claims further limit the abstract idea by sending notifications, receiving responses, and determining and updating values. Scheduling tasks for agents is managing interactions between people, which is a certain method of organizing human activity. This grouping is defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  This judicial exception is not integrated into a practical application because the claims are directed to abstract ideas with additional generic computer elements such as automation, a computing device, processor, and non-transitory computer readable medium. Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply applying the abstract idea to a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed automation, a computing device, processor, and non-transitory computer readable medium merely automate the task scheduling that would otherwise be abstract in the claims.  Mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. See MPEP §2106.05(f). Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Thus, the claim is directed to a judicial exception.  Merely linking an abstract idea to a technology in the manner of Applicant’s claims is a well-understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d) such as the execution of a generic computer in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See MPEP §2106.05(h).  Additionally, cases such as Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) demonstrate how Applicant’s claims are well-understood, routine, and conventional use of computer components.  Particularly, "the computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA GURSKI/Primary Examiner, Art Unit 3623